Citation Nr: 1403033	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection arthritis of the left hand.

2. Entitlement to a compensable evaluation for residuals of a fracture of the left fourth metacarpal.

3. Entitlement to a compensable evaluation prior to November 2, 2010, and in excess of 10 percent thereafter, for residuals of a fracture of the left third metacarpal.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was denied service connection for arthritis of the left hand based primarily on a November 2010 VA examination report which found he has not been diagnosed with this condition.  However, in a July 2012 statement, the Veteran's private physician notes the Veteran has been diagnosed with arthritis of the left hand.  Given this confirmation of a diagnosis of a current disability, the Veteran should be provided a new VA examination to address the etiology of his left hand disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the Veteran has submitted additional private treatment records indicating his service-connected residuals of a fracture of the left third and fourth metacarpals have increased in severity since his November 2010 VA examination.  As such, on remand, the VA examiner should also address the current severity of the Veteran's service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of his arthritis of the left hand as well as the severity of his left third and fourth metacarpal fractures.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All clinically necessary testing is to be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:
a. Based on current x-ray evidence, is the diagnosis of arthritis of the left hand valid, as reflected by the July 2012 statement from the Veteran's private physician?

b. If (a) is answered in the affirmative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's arthritis of the left hand is etiologically related (incurred in, caused or aggravated by) to his period of active service?  Please specifically comment on any assertions of continuity of symptomatology since service as applicable.

c. Address all manifestations of residuals of a fracture of the left third and fourth metacarpals, including noting any limitation of motion, painful motion, fatigability and/or ankylosis of the joint.

A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


